Case: 17-40941      Document: 00514556203         Page: 1    Date Filed: 07/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-40941                            July 16, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS AGUILAR, also known as Junior,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-804-2


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Luis Aguilar appeals the within-Guidelines sentence of 350 months of
imprisonment for his conviction of conspiracy to commit hostage taking in
violation of 18 U.S.C. § 1203(a). He argues that the district court erroneously
imposed a 2-level “vulnerable victim” enhancement under U.S.S.G. § 3A1.1(b)
and a 2-level “aggravating role” enhancement as a leader or manager of the
offense under U.S.S.G. § 3B1.1(c).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40941     Document: 00514556203     Page: 2      Date Filed: 07/16/2018


                                  No. 17-40941

      We generally review the district court’s interpretation of the Sentencing
Guidelines de novo and review a finding of unusual vulnerability for clear
error. United States v. Jenkins, 712 F.3d 209, 212 (5th Cir. 2013). “[T]he
determination of whether a victim is vulnerable is a factual finding that the
district court is best-suited to make.” United States v. Wilcox, 631 F.3d 740,
753–54 (5th Cir. 2011). A factual finding is not clearly erroneous so long as it
is plausible in light of the record as a whole. Id. at 753.
      As to his first argument, Aguilar relies heavily on United States v.
Angeles-Mendoza, 407 F.3d 742, 747 (5th Cir. 2005), but he does not
acknowledge this court’s holding in United States v. Cedillo-Narvaez, 761 F.3d
397, 403 (5th Cir. 2014). The district court’s determination that the victims
were vulnerable on account of their illegal status was not clearly erroneous and
is entitled to due deference. United States v. Garza, 429 F.3d 165, 173–74 (5th
Cir. 2005).   Because the district court’s findings were plausible and the
vulnerability of the victims was not taken into account in the base offense level
for Aguilar’s offense, the district court did not err in imposing the Section
3A1.1(b) vulnerable victim enhancement. See Cedillo-Narvaez, 761 F.3d at
403–04; Garza, 429 F.3d at 173. Insofar as Aguilar argues that the vulnerable
characteristic of the victims was already taken into account by “other points
assessed in this case,” he has not adequately briefed the argument. See United
States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010).
      As to Aguilar’s second challenge, “[w]hether a defendant exercised an
aggravating role as an organizer, leader, manager, or supervisor for purposes
of an adjustment under U.S.S.G. § 3B1.1(c) is a finding of fact reviewed for
clear error.” United States v. Ochoa-Gomez, 777 F.3d 278, 281 (5th Cir. 2015).
Despite Aguilar’s citation to non-binding out-of-circuit case law, he has not
shown that the district court clearly erred in finding that he was a leader or



                                        2
    Case: 17-40941   Document: 00514556203    Page: 3   Date Filed: 07/16/2018


                               No. 17-40941

manager within the meaning of Section 3B1.1(c). The district court’s finding
that Aguilar recruited his father is plausibly supported by evidence that he
paid his father to take actions in furtherance of the conspiracy. See § 3B1.1
cmt. n.4. The record also supports that Aguilar had broad decisionmaking
authority and control over the conspiracy. See id.; United States v. Gordon,
248 F. App’x 521, 525 (5th Cir. 2007). The district court’s imposition of the
Section 3B1.1(c) aggravating role enhancement was not clearly erroneous.
     AFFIRMED.




                                     3